Citation Nr: 0707597	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied entitlement 
to the benefits currently sought on appeal.

Also certified on appeal, but not included in this decision, 
are the issues of service connection for diabetes mellitus 
and secondary service connection for cataracts, claimed as 
due to exposure to herbicides while stationed on an aircraft 
carrier off the shore of Vietnam.  The United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA disagrees with the Court's decision in Haas and is 
appealing to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  This stay was upheld 
by order of the Court dated January 26, 2007.  Thus, the 
veteran's issues of service connection for diabetes mellitus 
and secondary service connection for cataracts will not be 
decided in the instant decision.  Notice of the stay of these 
two issues will be sent to the veteran under separate cover. 

The issue of entitlement to service connection for asbestosis 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  Sensorineural hearing loss was first manifested many 
years after the veteran's service and is not related to his 
service. 

2. A current diagnosis of tinnitus is not demonstrated by the 
record.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss was not incurred or aggravated 
in the veteran's active duty service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2001, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In November 2005, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although this last 
notice was delivered after the initial denial of the claims, 
in response to it the veteran did notify VA that he had 
nothing further to submit.  The AOJ subsequently 
readjudicated the claims based on all the evidence in 
November 2005, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  All identified and available post-service treatment 
records have been secured.  Service personnel records have 
been obtained.  Efforts to retrieve available service medical 
records, however, have been unsuccessful.  The National 
Personnel Records Center (NPRC) is the primary place that 
houses retired military records.  In April 2002, NPRC 
notified VA that it was unable to locate the veteran's 
service medical records, and that further efforts to obtain 
them would be futile.  Because the veteran specifically 
denies having an in-service injury that caused his claimed 
disorders, a search of Morning Reports and medical treatment 
records in the custody of the Office of the Surgeon General 
(SGO) would unduly delay disposition of these claims.  The 
duty to assist has been met.

Service Connection

The veteran seeks service connection for bilateral 
sensorineural hearing loss and tinnitus, both of which he 
contends are the result of noise exposure in service.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Hearing Loss

Service medical records are unavailable.  Regardless, the 
veteran has indicated that there was no hearing loss for 
which he received treatment in service, but rather that the 
prolonged noise exposure during his service has caused his 
current hearing disability.  See VA Form 21-4138, Statement 
in Support of Claim, dated in May 2005. 

The veteran's service personnel records indicate that his 
military occupational specialty was Boatswain's Mate.  The 
veteran contends that his duties on the deck of an aircraft 
carrier necessarily exposed him to the loud noises of jet 
engines on the flight line and the firing of large guns.  He 
also reports that he was not issued hearing protection of any 
kind.  

Assuming for the sake of this decision that the veteran did 
have noise exposure in service, there is no medical evidence 
linking such exposure to his current hearing loss.  Nor is a 
medical opinion to that effect necessary to be obtained in 
this case.  The Board is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the current medical evidence establishes that the 
veteran receives treatment for hearing loss.  Noise exposure 
in service is assumed.  The question, therefore, remains 
whether the evidence "indicates" that there may be an 
association between the two.  Such an indication will be 
found when there is "medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

A medical professional has not suggested a nexus in this 
case.  Nor does the record contain credible evidence of 
continuity of symptomatology.  Private treatment records date 
from October 1973 to August 1987 and from January 1998 to 
March 2003.  The early records show that the veteran's 
hearing acuity was roughly normal in 1973 and 1977, but had 
decreased in 1987.  Records in 1997 demonstrate the first 
documented occasion on which he sought treatment for 
decreased hearing acuity.  The later records also reveal that 
from the time of his separation from the military in 1966, 
the veteran worked as a carpenter in industrial sites and 
steam plants, where it is also presumed to involve a fair 
amount of noise exposure.  See medical report by Dr. J.V.S., 
dated in October 1997.  

There is, in fact, no contemporaneous evidence dating from 
the veteran's separation from service until 1987 of any issue 
involving his hearing.  His statements in 2001 made in 
connection with his claim regarding hearing loss symptoms in 
1966, more than 30 years after the fact, are less probative 
than the early medical evidence.  In view of the lack of 
credible evidence of continuity of symptomatology from 1966, 
a medical opinion need not be sought. 

As there is no competent evidence of a medical nexus between 
the veteran's military service and his current hearing loss, 
direct service connection is not warranted.

Service connection may also be granted for an organic disease 
of the nervous system when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  High frequency sensorineural hearing loss is 
such an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The threshold for normal hearing is 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993).

The veteran has submitted audiological results dated from 
October 1973 to August 1987.  The 1987 test results are the 
first to meet VA's parameters for impaired hearing.  In the 
right ear, the auditory threshold at the 4000 hertz level was 
40 decibels; in the left ear, three thresholds were greater 
than 26 decibels.  This represents the first documented 
instance of impaired hearing for VA purposes.  Presuming for 
the sake of this decision that this represents sensorineural 
hearing loss, (a determination that only a medical 
professional can competently make), this diagnosis is still 
more than 20 years after the veteran's separation from 
service.  Due to the lapse in time between separation and 
diagnosis, the presumption for organic diseases of the 
nervous system is not applicable.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for sensorineural hearing loss is denied.

Tinnitus

The veteran contends that he has had ringing in his ears 
since he left the military in 1966.  See VA Form 21-4138, 
Statement in Support of Claim, dated in October 2001.

Records of hearing acuity tests from 1973 to 1987 are silent 
for complaints or findings referable to tinnitus.  The 
remainder of the private treatment records are dated from 
January 1997 to March 2003.  The sole pertinent records are 
those in January 1997, when the veteran sought treatment 
because his wife and daughter told him he was "deaf."  
Although hearing loss was diagnosed, there is no mention, 
either by the veteran or his audiologist, of tinnitus.  In 
fact, the medical evidence is devoid of a diagnosis of 
tinnitus.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As that is the case here, service connection for 
tinnitus must be denied.


ORDER

Entitlement to service connection for sensorineural hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for asbestosis, which he 
claims is the result of asbestos exposure in service.  
Specifically, he contends that while aboard the USS Hancock, 
the pipes above his bunk would shake out asbestos dust 
whenever any of the ship's large guns were fired.  He also 
indicates that when in port, his crew had to clean out the 
vents of the ship, which entailed cutting asbestos from 
around the vents to get to the bolts, releasing asbestos 
fibers into the air.

Service personnel records confirm that the veteran's military 
occupational specialty was Boatswain's Mate, though specific 
duties are not listed.  It does not appear from the record 
that the veteran's alleged exposure to asbestos has been 
confirmed or denied through official channels as required.  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  Accordingly, 
a request must be made to the Navy Medical Liaison office at 
the National Personnel Records Center (NPRC) to determine the 
likelihood, based on the evidence of record, of the veteran's 
exposure to asbestos.  Any further development deemed 
necessary by the information gained from the NPRC should be 
conducted.


While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1. Contact the Department of the Navy Medical 
Liaison office of the NPRC in an effort to 
verify the veteran's alleged sources of 
asbestos exposure.  A copy of the veteran's 
service personnel records, as well as a copy of 
all of the veteran's statements of record in 
which he describes the ways by which he was 
allegedly exposed to asbestos should be 
included.  See VA Form 21-4138, dated June 17, 
2003; see also VA Form 9, dated May 2, 2005, 
noting the specifics of his service as a 
Boatswain's Mate on the USS Hancock.  

The Liaison Office should be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties within the military 
occupational specialty noted in his service 
personnel records.  If no such opinion can be 
given, the service department should so state, 
and give the reason why.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


